Title: To Thomas Jefferson from John Page, 4 January 1804
From: Page, John
To: Jefferson, Thomas


               
                  Sir,
                  Richmond January 4th. 1804
               
               I have this moment received the inclosed ratification of the amendment to the Constitution of the United States, and with pleasure hasten to transmit it to you. 
               I am Sir, with high respect and esteem, your obedt. servant
               
                  John Page
               
            